DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over 
A. Hosseini et al., “Enhancing Telepresence during the Teleoperation of Road Vehicles using HMD-based Mixed Reality”, 2016 IEEE Intelligent Vehicles Symposium (IV), Gothenburg, Sweden, June 19-22, 2016, pp. 1366-1373 (hereinafter Hosseini) in view of 
Roy US-Patent No. 11,079,753 (hereinafter Roy); 
Bhanushali et al. US-PGPUB No. 2020/0348665 (hereinafter Bhanushali); 
S. Neumeier, et al., “On the Way to Autonomous Vehicles - Teleoperated Driving”, AmE 2018 - Automotive meets Electronics; 9th GMM-Symposium. VDE, Dortmund, Germany, March 08, 2018, pp. 1–6 (hereinafter Neumeier); 
J. Georg, et al., “Teleoperated Driving, a Key Technology for Automated Driving? Comparison of Actual Test Drives with a Head Mounted Display and Conventional Monitors”, 2018 21st International Conference on Intelligent Transportation Systems (ITSC), Maui, Hawaii, USA, Nov. 4-7, 2018, pp. 3403-3408 (hereinafter Georg) and R. Cambuzat, et al., “Immersive Teleoperation of the Eye Gaze of Social Robots Assessing Gaze-Contingent Control of Vergence, Yaw and Pitch of Robotic Eyes”, ISR 2018- 50th International Symposium on Robotics, VDE, June 2018, Munich, Germany, pp. 232-239 (hereinafter Cambuzat). 
Re Claim 1:  
Cambuzat teaches at Section 3.1 that the pilot eye movements are monitored by an HMD binocular eye-tracker and at FIG. 3 and Section 4 that the actual gaze of the pilot is captured by the HMD-embedded binocular eye-tracker wherein the objects in the HMD’s field of view are rendered. Cambuzat teaches at FIG. 6 and Section 4-6 that detecting a gaze of the remote pilot in a remote control of a vehicle wherein the target objects were fixated. 
Cambuzat’s features of teleoperation system, when incorporated into the teleoperation system of Hosseini allows Hosseini to have displayed the objects in relation to the pilot’s gaze to have arranged the objects around the center of the ROI in the FOV of the HMD. It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Cambuzat’s eye-tracker of the remote operator into the teleoperation system of Hosseini to have rendered the objects of the remote environment of the vehicle based on the eye-tracking gazing values of the remote operator. One of the ordinary skill in the art would have been motivated to have provided operators with a stereoscopic first-person view of the remote scene. 

Hosseini in view of Roy/Cambuzat/ Bhanushali teaches a remote control method of a vehicle for remote controlling a target vehicle in a station comprising a mixed reality device to display a virtual environment, a driving module, and a processor, the method comprising: 
acquiring a surrounding image around the target vehicle (
Hosseini teaches at FIGS. 4-9 and Page 1368-second column that three camera sensors mounted behind the windscreen capture about 210 degree of the vehicle surroundings…the most part of the vehicle surroundings can be scanned using the two LIDAR sensors on the front and the rear of the car. 
Roy teaches at column 9, lines 65-67 that the vehicle includes a first person view (FPV) camera or multiple cameras for generating FPV images that are transmitted in real time and at column 10, lines 58-64 that the user wearing the VR headset or FPV goggles is able to view both the FPV camera imagery and the vehicle controls and at column 11, lines 58-67 that objects outside of the vehicle that are seen through the forward-facing FPV cameras are also represented either purely as FPV camera images, augmented or replaced by VR images…a building 46 and a tree 47 may be represented by an FPV/AR/VR representation 46a of the building 46 and FPV/AR/VR representation 47a of the tree 47…the vehicle performs object recognition on the object and then overlay AR information about the objects); 
detecting an object from the surrounding image by the processor (
Hosseini teaches at Page 1368-1369 that the LIDAR sensors can provide a more precise and longer distance measurement compared to the ultrasonic sensor…to reconstruct the missing parts of the real environment…the obstacles are reconstructed using the transmitted occupancy grid map. Hosseini teaches at Page 1371 the recognition of the obstacles in the surrounding image. 
Roy teaches at column 11, lines 58-67 that objects outside of the vehicle that are seen through the forward-facing FPV cameras are also represented either purely as FPV camera images, augmented or replaced by VR images…a building 46 and a tree 47 may be represented by an FPV/AR/VR representation 46a of the building 46 and FPV/AR/VR representation 47a of the tree 47…the vehicle performs object recognition on the object and then overlay AR information about the objects); 
displaying the surrounding image in the mixed reality device (
Hosseini teaches at FIGS. 8-9 and Page 1369 a perspective view of the mixed reality environment including the virtual objects and the real objects shown to the operator gazing at the real environment in which the resulting virtual environment can be combined with the real environment captured by the camera sensor. 
Roy teaches at column 11, lines 58-67 that objects outside of the vehicle that are seen through the forward-facing FPV cameras are also represented either purely as FPV camera images, augmented or replaced by VR images…a building 46 and a tree 47 may be represented by an FPV/AR/VR representation 46a of the building 46 and FPV/AR/VR representation 47a of the tree 47…the vehicle performs object recognition on the object and then overlay AR information about the objects), and 
displaying the object as a virtual image or a real image according to a gaze area of a remote driver wearing the mixed reality device or a type of the object (
Bhanushali teaches at FIG. 5-6 and Paragraph 0065 displaying the object (building or tree or vehicle or pedestrian) as a virtual image or a real image according to a gaze area of remote driver and at Paragraph 0082 that the visual representation may be transmitted uncompressed. 
Roy teaches at FIGS. 9-11 that the headset may also depict an AR representation of a turn arrow 50…the headset may display an AR representation of a street name 51…the AR reality view may include enhanced or enlarged traffic lights 52 and traffic signs 53 to facilitate the task of remotely driving the vehicle and at FIGS. 16-18 and column 14, lines 64-67 that an AR traffic sign 68 that may be displayed as a steering cue and the steering cue may be different from AR road signs, i.e., real-world signs are augmented based on actual road signs recognized by the object recognition or machine vision system of the vehicle. 
Cambuzat teaches at Section 3.1 that the pilot eye movements are monitored by an HMD binocular eye-tracker and at FIG. 3 and Section 4 that the actual gaze of the pilot is captured by the HMD-embedded binocular eye-tracker wherein the objects in the HMD’s field of view are rendered. Cambuzat teaches at FIG. 6 and Section 4-6 that detecting a gaze of the remote pilot in a remote control of a vehicle wherein the target objects were fixated. 
Hosseini teaches at FIGS. 8-9 and Page 1369 a perspective view of the mixed reality environment including the virtual objects and the real objects shown to the operator gazing at the real environment in which the resulting virtual environment can be combined with the real environment captured by the camera sensors); 
generating a control signal by the processor, based on that the driving module is operated (
Hosseini teaches at Page 1370 that the operator could control the vehicle through the steering wheel and conventional car pedals….the inputs of the human operator were sent with 100 ms delay to the simulated remote vehicle. 
Roy teaches at FIG. 18 and column 14, lines 55-60 that the remote user can thus continually adjust the steering input to attempt to turn the vehicle…the indicators may appear and disappear selectively in response to user commands); and 
transmitting the control signal to the target vehicle (Hosseini teaches at Page 1370 that the operator could control the vehicle through the steering wheel and conventional car pedals….the inputs of the human operator were sent with 100 ms delay to the simulated remote vehicle. 
Roy teaches at column 15, lines 60-67 that the handheld communication device 400 is configured to display the FPV images….to generate and transmit the supplemental vehicle control input representing the steering input to the self-driving vehicle).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the features of Roy and Bhanushali to have selectively displayed the objects in the image of the surrounding scene of the vehicle to a remote operator to have modified Hosseini’s display of the objects in the image of the surrounding scene of the vehicle for the remote operator to have visualized the various types of objects in different manner. One of the ordinary skill in the art would have been motivated to have provided a visual representation of a surround environment of the vehicle. 
Neumeier teaches at FIG. 5 the architecture of the teleoperated system. Having the combined teaching of Neumeier and Hosseini and Roy/Bhanushali, it would have been obvious to one of the ordinary skill in the art to have implemented Hosseini and Roy/Bhanushali’s telepresence method in the teleoperated system of Neumeier. One of the ordinary skill in the art would have implemented the software architecture of Hosseini in the hardware architecture with the CarPC and teleoperator station PC of Neumeier.  
Georg teaches at FIG. 3 and at Page 3405 that the LIDAR data is visualized in the 3D environment, enabling the operator to see the objects, which are not visible on the video stream and the LIDAR data and video streams are aligned in such way that they fit together perfectly. Georg further teaches at FIG. 3 that Oculus FOV (which exhibits the teleoperator’s gaze direction). 
Having the teaching of Georg’s Oculus FOV to be incorporated into Hosseini’s telepresence method for the remote control of the vehicle, it would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the object in the Oculus’s FOV as a virtual image or a real image according to a gaze area of a remote driver wearing the mixed reality device or a type of the object. One of the ordinary skill in the art would have been motivated to have displayed the object either as a virtual object or the real object in the 3D world environment according to the type of the object as being captured as the LIDAR data or the camera video stream. 
Re Claim 12: 
Cambuzat teaches at Section 3.1 that the pilot eye movements are monitored by an HMD binocular eye-tracker and at FIG. 3 and Section 4 that the actual gaze of the pilot is captured by the HMD-embedded binocular eye-tracker wherein the objects in the HMD’s field of view are rendered. Cambuzat teaches at FIG. 6 and Section 4-6 that detecting a gaze of the remote pilot in a remote control of a vehicle wherein the target objects were fixated. 
Cambuzat’s features of teleoperation system, when incorporated into the teleoperation system of Hosseini allows Hosseini to have displayed the objects in relation to the pilot’s gaze to have arranged the objects around the center of the ROI in the FOV of the HMD. It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Cambuzat’s eye-tracker of the remote operator into the teleoperation system of Hosseini to have rendered the objects of the remote environment of the vehicle based on the eye-tracking gazing values of the remote operator. One of the ordinary skill in the art would have been motivated to have provided operators with a stereoscopic first-person view of the remote scene. 
Hosseini in view of Cambuzat/Roy teaches a mixed reality device for displaying a surrounding image of a target vehicle that is to be controlled remotely (Hosseini teaches at Page 1370 that the operator could control the vehicle through the steering wheel and conventional car pedals….the inputs of the human operator were sent with 100 ms delay to the simulated remote vehicle), the device comprising: 
a communication device receiving the surrounding image from the target vehicle (Hosseini teaches at FIG. 2 and Page 1367…using a HMD the transmitted video images from the teleoperator can be visualized within the helmet, keeping the existing augmented reality elements such as predictive display and at Page 1368 that the captured camera images are compressed and transmitted over LTE standard to the operator workstation. These camera images require about 3 Mbps of the uplink capacity of the communication network. 
Hosseini teaches at FIGS. 4-9 and Page 1368-second column that three camera sensors mounted behind the windscreen capture about 210 degree of the vehicle surroundings…the most part of the vehicle surroundings can be scanned using the two LIDAR sensors on the front and the rear of the car. 
Roy teaches at column 9, lines 65-67 that the vehicle includes a first person view (FPV) camera or multiple cameras for generating FPV images that are transmitted in real time and at column 10, lines 58-64 that the user wearing the VR headset or FPV goggles is able to view both the FPV camera imagery and the vehicle controls and at column 11, lines 58-67 that objects outside of the vehicle that are seen through the forward-facing FPV cameras are also represented either purely as FPV camera images, augmented or replaced by VR images…a building 46 and a tree 47 may be represented by an FPV/AR/VR representation 46a of the building 46 and FPV/AR/VR representation 47a of the tree 47…the vehicle performs object recognition on the object and then overlay AR information about the objects); 
a head unit supported on a head of a remote driver (Hosseini teaches at FIG. 2 and Page 1367…using a HMD the transmitted video images from the teleoperator can be visualized within the helmet, keeping the existing augmented reality elements such as predictive display and at FIGS. 9-10 and Page 1370 that the used operator workstation for evaluation, equipped with monitors as well as HMD to comp[are both visualization possibilities),
a display coupled to the head unit, and displaying a virtual image or a real image in a virtual environment (Hosseini teaches at Page 1368 that FIG. 4 shows the proposed visualization of the vehicle borders and wheels within the HMD in combination with the transmitted camera images from the teleoperator…this visualization helps the operator to become aware of the exact position of the remote vehicle. 
Bhanushali teaches at FIG. 5-6 and Paragraph 0065 displaying the object (building or tree or vehicle or pedestrian) as a virtual image or a real image according to a gaze area of remote driver and at Paragraph 0082 that the visual representation may be transmitted uncompressed. 
Roy teaches at FIGS. 9-11 that the headset may also depict an AR representation of a turn arrow 50…the headset may display an AR representation of a street name 51…the AR reality view may include enhanced or enlarged traffic lights 52 and traffic signs 53 to facilitate the task of remotely driving the vehicle and at FIGS. 16-18 and column 14, lines 64-67 that an AR traffic sign 68 that may be displayed as a steering cue and the steering cue may be different from AR road signs, i.e., real-world signs are augmented based on actual road signs recognized by the object recognition or machine vision system of the vehicle); and 
a processor controlling to display an image by the display (Hosseini teaches at Page 1369 that the camera images are positioned regarding the mounting direction of the camera sensors in the remote vehicle and at Page 1370 that an Oculus Rift development kit 2 with a resolution of 960*1080 per eye and refresh rate of 75 Hz was utilized…the inputs of the human operator were sent with 100 ms delay to the simulated remote vehicle. 
Roy teaches at FIGS. 9-11 that the headset may also depict an AR representation of a turn arrow 50…the headset may display an AR representation of a street name 51…the AR reality view may include enhanced or enlarged traffic lights 52 and traffic signs 53 to facilitate the task of remotely driving the vehicle and at FIGS. 16-18 and column 14, lines 64-67 that an AR traffic sign 68 that may be displayed as a steering cue and the steering cue may be different from AR road signs, i.e., real-world signs are augmented based on actual road signs recognized by the object recognition or machine vision system of the vehicle), 
wherein the processor controls to display the object as the virtual image or the real image, according to a type of an object detected in the surrounding image (Bhanushali teaches at FIG. 5-6 and Paragraph 0065 displaying the object (building or tree or vehicle or pedestrian) as a virtual image or a real image according to a gaze area of remote driver and at Paragraph 0082 that the visual representation may be transmitted uncompressed. 
Hosseini teaches at Page 1368-1369 that the LIDAR sensors can provide a more precise and longer distance measurement compared to the ultrasonic sensor…to reconstruct the missing parts of the real environment…the obstacles are reconstructed using the transmitted occupancy grid map. Hosseini teaches at Page 1371 the recognition of the obstacles in the surrounding image. 
Hosseini teaches at FIGS. 8-9 and Page 1369 a perspective view of the mixed reality environment including the virtual objects and the real objects shown to the operator gazing at the real environment in which the resulting virtual environment can be combined with the real environment captured by the camera sensors. 
Roy teaches at FIGS. 9-11 that the headset may also depict an AR representation of a turn arrow 50…the headset may display an AR representation of a street name 51…the AR reality view may include enhanced or enlarged traffic lights 52 and traffic signs 53 to facilitate the task of remotely driving the vehicle and at FIGS. 16-18 and column 14, lines 64-67 that an AR traffic sign 68 that may be displayed as a steering cue and the steering cue may be different from AR road signs, i.e., real-world signs are augmented based on actual road signs recognized by the object recognition or machine vision system of the vehicle). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the features of Roy and Bhanushali to have selectively displayed the objects in the image of the surrounding scene of the vehicle to a remote operator to have modified Hosseini’s display of the objects in the image of the surrounding scene of the vehicle for the remote operator to have visualized the various types of objects in different manner. One of the ordinary skill in the art would have been motivated to have provided a visual representation of a surround environment of the vehicle. 
Neumeier teaches at FIG. 5 the architecture of the teleoperated system. Having the combined teaching of Neumeier and Hosseini and Roy/Bhanushali, it would have been obvious to one of the ordinary skill in the art to have implemented Hosseini and Roy/Bhanushali’s telepresence method in the teleoperated system of Neumeier. One of the ordinary skill in the art would have implemented the software architecture of Hosseini in the hardware architecture with the CarPC and teleoperator station PC of Neumeier. 
Georg teaches at FIG. 3 and at Page 3405 that the LIDAR data is visualized in the  3D environment, enabling the operator to see the objects, which are not visible on the video stream and the LIDAR data and video streams are aligned in such way that they fit together perfectly. Georg further teaches at FIG. 3 that Oculus FOV (which exhibits the teleoperator’s gaze direction). 
Having the teaching of Georg’s Oculus FOV to be incorporated into Hosseini’s telepresence method for the remote control of the vehicle, it would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the object in the Oculus’s FOV as a virtual image or a real image according to a gaze area of a remote driver wearing the mixed reality device or a type of the object. One of the ordinary skill in the art would have been motivated to have displayed the object either as a virtual object or the real object in the 3D world environment according to the type of the object as being captured as the LIDAR data or the camera video stream. 
Re Claim 17: 
Cambuzat teaches at Section 3.1 that the pilot eye movements are monitored by an HMD binocular eye-tracker and at FIG. 3 and Section 4 that the actual gaze of the pilot is captured by the HMD-embedded binocular eye-tracker wherein the objects in the HMD’s field of view are rendered. Cambuzat teaches at FIG. 6 and Section 4-6 that detecting a gaze of the remote pilot in a remote control of a vehicle wherein the target objects were fixated. 
Cambuzat’s features of teleoperation system, when incorporated into the teleoperation system of Hosseini allows Hosseini to have displayed the objects in relation to the pilot’s gaze to have arranged the objects around the center of the ROI in the FOV of the HMD. It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Cambuzat’s eye-tracker of the remote operator into the teleoperation system of Hosseini to have rendered the objects of the remote environment of the vehicle based on the eye-tracking gazing values of the remote operator. One of the ordinary skill in the art would have been motivated to have provided operators with a stereoscopic first-person view of the remote scene. 
Hosseini in view of Cambuzat teaches a vehicle transmitting an image for a display to a station in real time and driving on the basis of remote control of the station (Hosseini teaches at FIG. 5 that the vehicle for teleoperated driving is equipped with camera and LIDAR sensors and at FIG. 11 that the operator is asked to drive as close as possible from different directions to a parked truck. 
Hosseini teaches at Page 1370 that the operator could control the vehicle through the steering wheel and conventional car pedals….the inputs of the human operator were sent with 100 ms delay to the simulated remote vehicle), the vehicle comprising: 
a communication device providing the image for the display to the station (Hosseini teaches at FIG. 2 and Page 1367…using a HMD the transmitted video images from the teleoperator can be visualized within the helmet, keeping the existing augmented reality elements such as predictive display and at Page 1368 that the captured camera images are compressed and transmitted over LTE standard to the operator workstation. These camera images require about 3 Mbps of the uplink capacity of the communication network), and receiving a control signal from the station (Hosseini teaches at Page 1370 that the operator could control the vehicle through the steering wheel and conventional car pedals….the inputs of the human operator were sent with 100 ms delay to the simulated remote vehicle. 
Roy teaches at column 9, lines 65-67 that the vehicle includes a first person view (FPV) camera or multiple cameras for generating FPV images that are transmitted in real time and at column 10, lines 58-64 that the user wearing the VR headset or FPV goggles is able to view both the FPV camera imagery and the vehicle controls and at column 11, lines 58-67 that objects outside of the vehicle that are seen through the forward-facing FPV cameras are also represented either purely as FPV camera images, augmented or replaced by VR images…a building 46 and a tree 47 may be represented by an FPV/AR/VR representation 46a of the building 46 and FPV/AR/VR representation 47a of the tree 47…the vehicle performs object recognition on the object and then overlay AR information about the objects); 
an object detection device acquiring a surrounding image (Hosseini teaches at Page 1368-1369 that the LIDAR sensors can provide a more precise and longer distance measurement compared to the ultrasonic sensor…to reconstruct the missing parts of the real environment…the obstacles are reconstructed using the transmitted occupancy grid map. Hosseini teaches at Page 1371 the recognition of the obstacles in the surrounding image. 
Roy teaches at column 11, lines 58-67 that objects outside of the vehicle that are seen through the forward-facing FPV cameras are also represented either purely as FPV camera images, augmented or replaced by VR images…a building 46 and a tree 47 may be represented by an FPV/AR/VR representation 46a of the building 46 and FPV/AR/VR representation 47a of the tree 47…the vehicle performs object recognition on the object and then overlay AR information about the objects); and 
a processor generating the image for the display to display the object as a virtual image or a real image, according to a type of an object detected from the surrounding image (Hosseini teaches at Page 1368-1369 that the LIDAR sensors can provide a more precise and longer distance measurement compared to the ultrasonic sensor…to reconstruct the missing parts of the real environment…the obstacles are reconstructed using the transmitted occupancy grid map. Hosseini teaches at Page 1371 the recognition of the obstacles in the surrounding image. 
Hosseini teaches at FIGS. 8-9 and Page 1369 a perspective view of the mixed reality environment including the virtual objects and the real objects shown to the operator gazing at the real environment in which the resulting virtual environment can be combined with the real environment captured by the camera sensors. 
Bhanushali teaches at FIG. 5-6 and Paragraph 0065 displaying the object (building or tree or vehicle or pedestrian) as a virtual image or a real image according to a gaze area of remote driver and at Paragraph 0082 that the visual representation may be transmitted uncompressed. 
Roy teaches at FIGS. 9-11 that the headset may also depict an AR representation of a turn arrow 50…the headset may display an AR representation of a street name 51…the AR reality view may include enhanced or enlarged traffic lights 52 and traffic signs 53 to facilitate the task of remotely driving the vehicle and at FIGS. 16-18 and column 14, lines 64-67 that an AR traffic sign 68 that may be displayed as a steering cue and the steering cue may be different from AR road signs, i.e., real-world signs are augmented based on actual road signs recognized by the object recognition or machine vision system of the vehicle).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the features of Roy and Bhanushali to have selectively displayed the objects in the image of the surrounding scene of the vehicle to a remote operator to have modified Hosseini’s display of the objects in the image of the surrounding scene of the vehicle for the remote operator to have visualized the various types of objects in different manner. One of the ordinary skill in the art would have been motivated to have provided a visual representation of a surround environment of the vehicle. 
Neumeier teaches at FIG. 5 the architecture of the teleoperated system. Having the combined teaching of Neumeier and Hosseini and Roy/Bhanushali, it would have been obvious to one of the ordinary skill in the art to have implemented Hosseini and Roy/Bhanushali’s telepresence method in the teleoperated system of Neumeier. One of the ordinary skill in the art would have implemented the software architecture of Hosseini in the hardware architecture with the CarPC and teleoperator station PC of Neumeier. 
Georg teaches at FIG. 3 and at Page 3405 that the LIDAR data is visualized in the  3D environment, enabling the operator to see the objects, which are not visible on the video stream and the LIDAR data and video streams are aligned in such way that they fit together perfectly. Georg further teaches at FIG. 3 that Oculus FOV (which exhibits the teleoperator’s gaze direction). 
Having the teaching of Georg’s Oculus FOV to be incorporated into Hosseini’s telepresence method for the remote control of the vehicle, it would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the object in the Oculus’s FOV as a virtual image or a real image according to a gaze area of a remote driver wearing the mixed reality device or a type of the object. One of the ordinary skill in the art would have been motivated to have displayed the object either as a virtual object or the real object in the 3D world environment according to the type of the object as being captured as the LIDAR data or the camera video stream. 
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the acquiring of the surrounding image generates the image by combining a first image acquired by an indoor camera installed in the target vehicle, and a second image acquired by an outdoor camera installed outside the vehicle.
Hosseini further teaches the claim limitation that the acquiring of the surrounding image generates the image by combining a first image acquired by an indoor camera installed in the target vehicle, and a second image acquired by an outdoor camera installed outside the vehicle (Hosseini teaches at FIG. 5 that the front and side cameras are the indoor cameras and the LIDAR sensors are the outdoor cameras).
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the displaying of the surrounding image comprises: verifying a user’s gaze area in the virtual environment; and displaying an image of the gaze area as the real image, based on that the gaze area matches an area of interest associated with driving manipulation equipment of the target vehicle corresponding to the driving module of the target.  
Bhanushali at least suggests the claim limitation that the displaying of the surrounding image comprises: verifying a user’s gaze area in the virtual environment; and displaying an image of the gaze area as the real image, based on that the gaze area matches an area of interest associated with driving manipulation equipment of the target vehicle corresponding to the driving module of the target (
Bhanushali teaches at FIG. 5-6 and Paragraph 0065 displaying the object (building or tree or vehicle or pedestrian) as a virtual image or a real image according to a gaze area of remote driver and at Paragraph 0082 that the visual representation may be transmitted uncompressed). 
Georg further teaches at FIG. 3 and Page 3405 the claim limitation that the displaying of the surrounding image comprises: verifying a user’s gaze area in the virtual environment; and displaying an image of the gaze area as the real image, based on that the gaze area matches an area of interest associated with driving manipulation equipment of the target vehicle corresponding to the driving module of the target. 

Georg teaches at FIG. 3 and at Page 3405 that the LIDAR data is visualized in the  3D environment, enabling the operator to see the objects, which are not visible on the video stream and the LIDAR data and video streams are aligned in such way that they fit together perfectly. Georg further teaches at FIG. 3 that Oculus FOV (which exhibits the teleoperator’s gaze direction). 
Having the teaching of Georg’s Oculus FOV to be incorporated into Hosseini’s telepresence method for the remote control of the vehicle, it would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the object in the Oculus’s FOV as a virtual image or a real image according to a gaze area of a remote driver wearing the mixed reality device or a type of the object. One of the ordinary skill in the art would have been motivated to have displayed the object either as a virtual object or the real object in the 3D world environment according to the type of the object as being captured as the LIDAR data or the camera video stream. 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the displaying of the surrounding image displays a background object as the virtual image, based on that the object is the background object corresponding to a fixed object that is immovable.
Bhanushali at least suggests the claim limitation that the displaying of the surrounding image displays a background object as the virtual image, based on that the object is the background object corresponding to a fixed object that is immovable (
Bhanushali teaches at FIG. 5-6 and Paragraph 0065 displaying the object (building or tree or vehicle or pedestrian) as a virtual image or a real image according to a gaze area of remote driver and at Paragraph 0082 that the visual representation may be transmitted uncompressed). 
Georg further teaches at FIG. 3 and Page 3405 the claim limitation that the displaying of the surrounding image displays a background object as the virtual image, based on that the object is the background object corresponding to a fixed object that is immovable. 

Georg teaches at FIG. 3 and at Page 3405 that the LIDAR data is visualized in the  3D environment, enabling the operator to see the objects, which are not visible on the video stream and the LIDAR data and video streams are aligned in such way that they fit together perfectly. Georg further teaches at FIG. 3 that Oculus FOV (which exhibits the teleoperator’s gaze direction). 
Having the teaching of Georg’s Oculus FOV to be incorporated into Hosseini’s telepresence method for the remote control of the vehicle, it would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the object in the Oculus’s FOV as a virtual image or a real image according to a gaze area of a remote driver wearing the mixed reality device or a type of the object. One of the ordinary skill in the art would have been motivated to have displayed the object either as a virtual object or the real object in the 3D world environment according to the type of the object as being captured as the LIDAR data or the camera video stream. 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the displaying of the surrounding image displays an object of interest as the real image, based on that the object is the object of interest requiring a driver’s attention.
Bhanushali at least suggests the claim limitation that the displaying of the surrounding image displays an object of interest as the real image, based on that the object is the object of interest requiring a driver’s attention (
Bhanushali teaches at FIG. 5-6 and Paragraph 0065 displaying the object (building or tree or vehicle or pedestrian) as a virtual image or a real image according to a gaze area of remote driver and at Paragraph 0082 that the visual representation may be transmitted uncompressed). 
Georg further teaches at FIGS. 3-4 and Page 3405 the claim limitation that the displaying of the surrounding image displays an object of interest as the real image, based on that the object is the object of interest requiring a driver’s attention (Georg teaches at FIG. 4 that the object of interest being the cubes used as obstacles). 

Georg teaches at FIG. 3 and at Page 3405 that the LIDAR data is visualized in the  3D environment, enabling the operator to see the objects, which are not visible on the video stream and the LIDAR data and video streams are aligned in such way that they fit together perfectly. Georg further teaches at FIG. 3 that Oculus FOV (which exhibits the teleoperator’s gaze direction). 
Having the teaching of Georg’s Oculus FOV to be incorporated into Hosseini’s telepresence method for the remote control of the vehicle, it would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the object in the Oculus’s FOV as a virtual image or a real image according to a gaze area of a remote driver wearing the mixed reality device or a type of the object. One of the ordinary skill in the art would have been motivated to have displayed the object either as a virtual object or the real object in the 3D world environment according to the type of the object as being captured as the LIDAR data or the camera video stream. 


Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the displaying of the surrounding image further comprises: verifying gaze information of a passenger in the target vehicle; and displaying an area corresponding to the gaze information of the passenger as the real image.
Cambuzat teaches the claim limitation that the displaying of the surrounding image further comprises: verifying gaze information of a passenger in the target vehicle; and displaying an area corresponding to the gaze information of the passenger as the real image. 
Cambuzat teaches at Section 3.1 that the pilot eye movements are monitored by an HMD binocular eye-tracker and at FIG. 3 and Section 4 that the actual gaze of the pilot is captured by the HMD-embedded binocular eye-tracker wherein the objects in the HMD’s field of view are rendered. Cambuzat teaches at FIG. 6 and Section 4-6 that detecting a gaze of the remote pilot in a remote control of a vehicle wherein the target objects were fixated. 
Cambuzat’s features of teleoperation system, when incorporated into the teleoperation system of Hosseini allows Hosseini to have displayed the objects in relation to the pilot’s gaze to have arranged the objects around the center of the ROI in the FOV of the HMD. It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Cambuzat’s eye-tracker of the remote operator into the teleoperation system of Hosseini to have rendered the objects of the remote environment of the vehicle based on the eye-tracking gazing values of the remote operator. One of the ordinary skill in the art would have been motivated to have provided operators with a stereoscopic first-person view of the remote scene. 

Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 12 except additional claim limitation that the processor displays an image of a user’s gaze area as the real image, based on that the user’s gaze area matches an area of interest associated with driving manipulation equipment of the target vehicle corresponding to a driving module of the target vehicle. 
Bhanushali at least suggests the claim limitation that the processor displays an image of a user’s gaze area as the real image, based on that the user’s gaze area matches an area of interest associated with driving manipulation equipment of the target vehicle corresponding to a driving module of the target vehicle (
Bhanushali teaches at FIG. 5-6 and Paragraph 0065 displaying the object (building or tree or vehicle or pedestrian) as a virtual image or a real image according to a gaze area of remote driver and at Paragraph 0082 that the visual representation may be transmitted uncompressed). 
Georg further teaches at FIG. 3 and Page 3405 the claim limitation that the processor displays an image of a user’s gaze area as the real image, based on that the user’s gaze area matches an area of interest associated with driving manipulation equipment of the target vehicle corresponding to a driving module of the target vehicle. 
Georg teaches at FIG. 3 and at Page 3405 that the LIDAR data is visualized in the  3D environment, enabling the operator to see the objects, which are not visible on the video stream and the LIDAR data and video streams are aligned in such way that they fit together perfectly. Georg further teaches at FIG. 3 that Oculus FOV (which exhibits the teleoperator’s gaze direction). 
Having the teaching of Georg’s Oculus FOV to be incorporated into Hosseini’s telepresence method for the remote control of the vehicle, it would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the object in the Oculus’s FOV as a virtual image or a real image according to a gaze area of a remote driver wearing the mixed reality device or a type of the object. One of the ordinary skill in the art would have been motivated to have displayed the object either as a virtual object or the real object in the 3D world environment according to the type of the object as being captured as the LIDAR data or the camera video stream. 
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 12 except additional claim limitation that the processor controls to display a background object as the virtual image, based on that the object is the background object corresponding to a fixed object that is immovable.
Bhanushali at least suggests the claim limitation that the processor controls to display a background object as the virtual image, based on that the object is the background object corresponding to a fixed object that is immovable (
Bhanushali teaches at FIG. 5-6 and Paragraph 0065 displaying the object (building or tree or vehicle or pedestrian) as a virtual image or a real image according to a gaze area of remote driver and at Paragraph 0082 that the visual representation may be transmitted uncompressed). 
Georg further teaches at FIG. 3 and Page 3405 the claim limitation that the processor controls to display a background object as the virtual image, based on that the object is the background object corresponding to a fixed object that is immovable. 

Georg teaches at FIG. 3 and at Page 3405 that the LIDAR data is visualized in the  3D environment, enabling the operator to see the objects, which are not visible on the video stream and the LIDAR data and video streams are aligned in such way that they fit together perfectly. Georg further teaches at FIG. 3 that Oculus FOV (which exhibits the teleoperator’s gaze direction). 
Having the teaching of Georg’s Oculus FOV to be incorporated into Hosseini’s telepresence method for the remote control of the vehicle, it would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the object in the Oculus’s FOV as a virtual image or a real image according to a gaze area of a remote driver wearing the mixed reality device or a type of the object. One of the ordinary skill in the art would have been motivated to have displayed the object either as a virtual object or the real object in the 3D world environment according to the type of the object as being captured as the LIDAR data or the camera video stream. 

Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 17 except additional claim limitation that the object detection device comprises: an indoor camera installed in the vehicle; and an outdoor camera installed outside the vehicle.
Hosseini further teaches the claim limitation that the object detection device comprises: an indoor camera installed in the vehicle; and an outdoor camera installed outside the vehicle (Hosseini teaches at FIG. 5 that the front and side cameras are the indoor cameras and the LIDAR sensors are the outdoor cameras). 
Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 18 except additional claim limitation that the surrounding image is generated by combining acquired images in a state where the indoor camera and the outdoor camera are set to have the same photographing angle.
Hosseini further teaches the claim limitation that the surrounding image is generated by combining acquired images in a state where the indoor camera and the outdoor camera are set to have the same photographing angle (Hosseini teaches at FIG. 5 that the top LIDAR has the same photographing angle as the front camera). 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over 
A. Hosseini et al., “Enhancing Telepresence during the Teleoperation of Road Vehicles using HMD-based Mixed Reality”, 2016 IEEE Intelligent Vehicles Symposium (IV), Gothenburg, Sweden, June 19-22, 2016, pp. 1366-1373 (hereinafter Hosseini) in view of 
Roy US-Patent No. 11,079,753 (hereinafter Roy); 
Bhanushali et al. US-PGPUB No. 2020/0348665 (hereinafter Bhanushali); 
Gogna et al. US-PGPUB No. 2020/0409358 (hereinafter Gogna); 
S. Neumeier, et al., “On the Way to Autonomous Vehicles - Teleoperated Driving”, AmE 2018 - Automotive meets Electronics; 9th GMM-Symposium. VDE, Dortmund, Germany, March 08, 2018, pp. 1–6 (hereinafter Neumeier); 
J. Georg, et al., “Teleoperated Driving, a Key Technology for Automated Driving? Comparison of Actual Test Drives with a Head Mounted Display and Conventional Monitors”, 2018 21st International Conference on Intelligent Transportation Systems (ITSC), Maui, Hawaii, USA, Nov. 4-7, 2018, pp. 3403-3408 (hereinafter Georg); 
R. Cambuzat, et al., “Immersive Teleoperation of the Eye Gaze of Social Robots Assessing Gaze-Contingent Control of Vergence, Yaw and Pitch of Robotic Eyes”, ISR 2018- 50th International Symposium on Robotics, VDE, June 2018, Munich, Germany, pp. 232-239 (hereinafter Cambuzat) and Hosseini, “Conception of Advanced Driver Assistance for Precise and Safe Control of Teleoperated Road Vehicles in Urban Environments”, Thesis for Dr.-Ing, Universitätsbibliothek der TU München, Jan. 2018, pp. 1-120 (hereinafter Hosseini-thesis). 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 5 except additional claim limitation that the object of interest corresponds to a traffic guidance facility.
Hosseini does not explicitly teach the claim limitation that the processor generates the image for the display to display the object as the real image, based on that the object corresponds to a traffic facility. 
Georg suggests the claim limitation that the object of interest corresponds to a traffic guidance facility (Georg teaches at FIG. 3-4 and Page 3405 that the object of interest being the cubes used as obstacles). 
Gogna/ Bhanushali implicitly teach the claim limitation that the processor generates the image for the display to display the object as the real image, based on that the object corresponds to a traffic facility (Gogna teaches at FIGS. 3-7 and Paragraph 0096-0101 that the traffic facility includes traffic light and/or lane/intersection and Bhanushali teaches at FIGS. 5-6 that the lane 504 is displayed as a real image). 
However, Hosseini-thesis teaches the claim limitation that the processor generates the image for the display to display the object as the real image, based on that the object corresponds to a traffic facility (Hosseini-thesis teaches at Page 83 and FIG. 6.13 that that traffic cones are recognized as static obstacles and approaching them triggers an invention by the haptic assistance system. 
Hosseini teaches at Page 8 that the GNSS-free ego-localization relies on recognizing local landmarks that are identified beforehand and saved in descriptors and at Page 77 that the sides of the car in addition to its front must be perceived). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Hosseini-thesis’s object recognition of the traffic cones in the environment of the vehicle under tele-operator’s control. One of the ordinary skill in the art would have been motivated to have avoided the obstacles in the environment of the tele-operated vehicle. 

Georg teaches at FIG. 3 and at Page 3405 that the LIDAR data is visualized in the  3D environment, enabling the operator to see the objects, which are not visible on the video stream and the LIDAR data and video streams are aligned in such way that they fit together perfectly. Georg further teaches at FIG. 3 that Oculus FOV (which exhibits the teleoperator’s gaze direction). 
Having the teaching of Georg’s Oculus FOV to be incorporated into Hosseini’s telepresence method for the remote control of the vehicle, it would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the object in the Oculus’s FOV as a virtual image or a real image according to a gaze area of a remote driver wearing the mixed reality device or a type of the object. One of the ordinary skill in the art would have been motivated to have displayed the object either as a virtual object or the real object in the 3D world environment according to the type of the object as being captured as the LIDAR data or the camera video stream. 
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 12 except additional claim limitation that the processor controls to display the object as the real image, based on that the object corresponds to a traffic facility.
Gogna/Bhanushali implicitly teach the claim limitation that the processor controls to display the object as the real image, based on that the object corresponds to a traffic facility (Gogna teaches at FIGS. 3-7 and Paragraph 0096-0101 that the traffic facility includes traffic light and/or lane/intersection and Bhanushali teaches at FIGS. 5-6 that the lane 504 is displayed as a real image. 
Bhanushali teaches at FIG. 5-6 and Paragraph 0065 displaying the object (building or tree or vehicle or pedestrian) as a virtual image or a real image according to a gaze area of remote driver and at Paragraph 0082 that the visual representation may be transmitted uncompressed). 
Georg further teaches at FIGS. 3-4 and Page 3405 the claim limitation that the processor controls to display the object as the real image, based on that the object corresponds to a traffic facility (Georg teaches at FIG. 4 that the object of interest being the cubes used as obstacles). 

Georg teaches at FIG. 3 and at Page 3405 that the LIDAR data is visualized in the  3D environment, enabling the operator to see the objects, which are not visible on the video stream and the LIDAR data and video streams are aligned in such way that they fit together perfectly. Georg further teaches at FIG. 3 that Oculus FOV (which exhibits the teleoperator’s gaze direction). 
Having the teaching of Georg’s Oculus FOV to be incorporated into Hosseini’s telepresence method for the remote control of the vehicle, it would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the object in the Oculus’s FOV as a virtual image or a real image according to a gaze area of a remote driver wearing the mixed reality device or a type of the object. One of the ordinary skill in the art would have been motivated to have displayed the object either as a virtual object or the real object in the 3D world environment according to the type of the object as being captured as the LIDAR data or the camera video stream. 


Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over 
A. Hosseini et al., “Enhancing Telepresence during the Teleoperation of Road Vehicles using HMD-based Mixed Reality”, 2016 IEEE Intelligent Vehicles Symposium (IV), Gothenburg, Sweden, June 19-22, 2016, pp. 1366-1373 (hereinafter Hosseini) in view of 
Roy US-Patent No. 11,079,753 (hereinafter Roy); 
Bhanushali et al. US-PGPUB No. 2020/0348665 (hereinafter Bhanushali); 
Rastoll et al. US-PGPUB No. 2020/0192351 (hereinafter Rastoll); 
S. Neumeier, et al., “On the Way to Autonomous Vehicles - Teleoperated Driving”, AmE 2018 - Automotive meets Electronics; 9th GMM-Symposium. VDE, Dortmund, Germany, March 08, 2018, pp. 1–6 (hereinafter Neumeier); 
J. Georg, et al., “Teleoperated Driving, a Key Technology for Automated Driving? Comparison of Actual Test Drives with a Head Mounted Display and Conventional Monitors”, 2018 21st International Conference on Intelligent Transportation Systems (ITSC), Maui, Hawaii, USA, Nov. 4-7, 2018, pp. 3403-3408 (hereinafter Georg); 
R. Cambuzat, et al., “Immersive Teleoperation of the Eye Gaze of Social Robots Assessing Gaze-Contingent Control of Vergence, Yaw and Pitch of Robotic Eyes”, ISR 2018- 50th International Symposium on Robotics, VDE, June 2018, Munich, Germany, pp. 232-239 (hereinafter Cambuzat) and M. Kadavasal, et al., “Sensor Augmented Virtual Reality Based Teleoperation Using Mixed Autonomy”, Journal of Computing and Information Science in Engineering, March 2009, Vol. 9, pp. 014502-1 to 014502-5 (hereinafter Kadavasal). 

Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 5 except additional claim limitation that the object of interest is an unclassified object whose classification is not verified. 
Hosseini does not teach the claim limitation that the object of interest is an unclassified object whose classification is not verified. 
Rastoll implicitly teaches that the object of interest is an unclassified object whose classification is not verified (Rastoll teaches at Paragraph 0064 that temporary traffic light may not correctly be classified). 

Kadavasal teaches the claim limitation that the object of interest is an unclassified object whose classification is not verified (Kadavasal teaches at Page 014502-3 that synchronized stereo vision allows the vehicle to identify any object within a stipulated distance….The warning informs the operator about the new (not modelled a priori) object in the travel path along with the distance to the object and its dimensions and coordinate positions in state space). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Kadavasal/Rastoll’s object recognition of the unclassified objects into Hosseini’s remote control of vehicles by the teleoperators to have avoided obstacles in front of the vehicle. One of the ordinary skill in the art would have been motivated to have operated the vehicle in the vicinity of the new object. 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 7 except additional claim limitation that classifying of the object as the unclassified object comprises: comparing similarity between the object and a preset moving object or a preset object of interest for guiding driving; and classifying the object as the unclassified object, based on that the similarity is less than a preset threshold value. 
Hosseini does not teach the claim limitation that classifying of the object as the unclassified object comprises: comparing similarity between the object and a preset moving object or a preset object of interest for guiding driving; and classifying the object as the unclassified object, based on that the similarity is less than a preset threshold value. 
Kadavasal teaches the claim limitation that classifying of the object as the unclassified object comprises: comparing similarity between the object and a preset moving object or a preset object of interest for guiding driving; and classifying the object as the unclassified object, based on that the similarity is less than a preset threshold value (
Kadavasal teaches at Page 014502-3 that synchronized stereo vision allows the vehicle to identify any object within a stipulated distance….The warning informs the operator about the new (not modelled a priori) object in the travel path along with the distance to the object and its dimensions and coordinate positions in state space….the new object is computed as the difference between the real and pre-modeled environment and is placed in context in the virtual environment. This update is intended to provide the operator with virtual reference for the next time the vehicle is operated in the vicinity of the new object). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Kadavasal’s object recognition of the unclassified objects into Hosseini’s remote control of vehicles by the teleoperators to have avoided obstacles in front of the vehicle. One of the ordinary skill in the art would have been motivated to have operated the vehicle in the vicinity of the new object. 

Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 7 except additional claim limitation that the classifying of the object as the unclassified object comprises Al learning the object.   
Hesseini-thesis further teaches at Page 8 that machine perception algorithms are based on machine learning, in which specific features need to be extracted and classified. 
Hesseini-thesis further teaches the claim limitation that the classifying of the object as the unclassified object comprises Al learning the object (Hesseini-thesis teaches at Page 8 that GoodLeNet or R-CNN can be used for the detection and classification of objects and at Page 77 that different classifiers such as Bayesian classifiers, neural networks or support vector machines can be used for the obstacle classifications).   
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Kadavasal’s object recognition of the unclassified objects into Hosseini’s remote control of vehicles by the teleoperators to have avoided obstacles in front of the vehicle. One of the ordinary skill in the art would have been motivated to have operated the vehicle in the vicinity of the new object. 

Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the displaying of the surrounding image further comprises: displaying a control target of the control signal in the driving manipulation equipment of the target vehicle as the real image, on the basis of the generated control signal. 
However, Hosseini further teaches the claim limitation that the displaying of the surrounding image further comprises: displaying a control target of the control signal in the driving manipulation equipment of the target vehicle as the real image, on the basis of the generated control signal (Hosseini-thesis teaches at FIG. 6.13 displaying the traffic cones as the control targets of the operator’s maneuvering while laterally controlling a remote car). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Kadavasal’s object recognition of the unclassified objects into Hosseini’s remote control of vehicles by the teleoperators to have avoided obstacles in front of the vehicle. One of the ordinary skill in the art would have been motivated to have operated the vehicle in the vicinity of the new object. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over 
A. Hosseini et al., “Enhancing Telepresence during the Teleoperation of Road Vehicles using HMD-based Mixed Reality”, 2016 IEEE Intelligent Vehicles Symposium (IV), Gothenburg, Sweden, June 19-22, 2016, pp. 1366-1373 (hereinafter Hosseini) in view of 
Roy US-Patent No. 11,079,753 (hereinafter Roy); 
Bhanushali et al. US-PGPUB No. 2020/0348665 (hereinafter Bhanushali); 
S. Neumeier, et al., “On the Way to Autonomous Vehicles - Teleoperated Driving”, AmE 2018 - Automotive meets Electronics; 9th GMM-Symposium. VDE, Dortmund, Germany, March 08, 2018, pp. 1–6 (hereinafter Neumeier); 
J. Georg, et al., “Teleoperated Driving, a Key Technology for Automated Driving? Comparison of Actual Test Drives with a Head Mounted Display and Conventional Monitors”, 2018 21st International Conference on Intelligent Transportation Systems (ITSC), Maui, Hawaii, USA, Nov. 4-7, 2018, pp. 3403-3408 (hereinafter Georg); 
R. Cambuzat, et al., “Immersive Teleoperation of the Eye Gaze of Social Robots Assessing Gaze-Contingent Control of Vergence, Yaw and Pitch of Robotic Eyes”, ISR 2018- 50th International Symposium on Robotics, VDE, June 2018, Munich, Germany, pp. 232-239 (hereinafter Cambuzat) and M. Kadavasal, et al., “Sensor Augmented Virtual Reality Based Teleoperation Using Mixed Autonomy”, Journal of Computing and Information Science in Engineering, March 2009, Vol. 9, pp. 014502-1 to 014502-5 (hereinafter Kadavasal). 
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 12 except additional claim limitation that the processor controls to display the object as the real image, based on that the object is an unclassified object whose classification is not verified.
Hosseini does not teach the claim limitation that the processor controls to display the object as the real image, based on that the object is an unclassified object whose classification is not verified. 
Kadavasal teaches the claim limitation that the processor controls to display the object as the real image, based on that the object is an unclassified object whose classification is not verified (Kadavasal teaches at Page 014502-3 that synchronized stereo vision allows the vehicle to identify any object within a stipulated distance….The warning informs the operator about the new (not modelled a priori) object in the travel path along with the distance to the object and its dimensions and coordinate positions in state space….the new object is computed as the difference between the real and pre-modeled environment and is placed in context in the virtual environment. This update is intended to provide the operator with virtual reference for the next time the vehicle is operated in the vicinity of the new object). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Kadavasa’s object recognition of the unclassified objects into Hosseini’s remote control of vehicles by the teleoperators to have avoided obstacles in front of the vehicle. One of the ordinary skill in the art would have been motivated to have operated the vehicle in the vicinity of the new object. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over 
A. Hosseini et al., “Enhancing Telepresence during the Teleoperation of Road Vehicles using HMD-based Mixed Reality”, 2016 IEEE Intelligent Vehicles Symposium (IV), Gothenburg, Sweden, June 19-22, 2016, pp. 1366-1373 (hereinafter Hosseini) in view of 
Roy US-Patent No. 11,079,753 (hereinafter Roy); 
Bhanushali et al. US-PGPUB No. 2020/0348665 (hereinafter Bhanushali);  
Gogna et al. US-PGPUB No. 2020/0409358 (hereinafter Gogna); 
S. Neumeier, et al., “On the Way to Autonomous Vehicles - Teleoperated Driving”, AmE 2018 - Automotive meets Electronics; 9th GMM-Symposium. VDE, Dortmund, Germany, March 08, 2018, pp. 1–6 (hereinafter Neumeier); 
J. Georg, et al., “Teleoperated Driving, a Key Technology for Automated Driving? Comparison of Actual Test Drives with a Head Mounted Display and Conventional Monitors”, 2018 21st International Conference on Intelligent Transportation Systems (ITSC), Maui, Hawaii, USA, Nov. 4-7, 2018, pp. 3403-3408 (hereinafter Georg); 
R. Cambuzat, et al., “Immersive Teleoperation of the Eye Gaze of Social Robots Assessing Gaze-Contingent Control of Vergence, Yaw and Pitch of Robotic Eyes”, ISR 2018- 50th International Symposium on Robotics, VDE, June 2018, Munich, Germany, pp. 232-239 (hereinafter Cambuzat) and Hosseini, “Conception of Advanced Driver Assistance for Precise and Safe Control of Teleoperated Road Vehicles in Urban Environments”, Thesis for Dr.-Ing, Universitätsbibliothek der TU München, Jan. 2018, pp. 1-120 (hereinafter Hosseini-thesis). 
Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 17 except additional claim limitation that the processor generates the image for the display to display the object as the real image, based on that the object corresponds to a traffic facility. 
Hosseini does not explicitly teach the claim limitation that the processor generates the image for the display to display the object as the real image, based on that the object corresponds to a traffic facility. 
Georg suggests the claim limitation that the processor generates the image for the display to display the object as the real image, based on that the object corresponds to a traffic facility (Georg teaches at FIG. 3-4 and Page 3405 that the object of interest being the cubes used as obstacles).  
Gogna/ Bhanushali implicitly teach the claim limitation that the processor generates the image for the display to display the object as the real image, based on that the object corresponds to a traffic facility (Gogna teaches at FIGS. 3-7 and Paragraph 0096-0101 that the traffic facility includes traffic light and/or lane/intersection and Bhanushali teaches at FIGS. 5-6 that the lane 504 is displayed as a real image). 

However, Hosseini-thesis teaches the claim limitation that the processor generates the image for the display to display the object as the real image, based on that the object corresponds to a traffic facility (Hosseini-thesis teaches at Page 83 and FIG. 6.13 that that traffic cones are recognized as static obstacles and approaching them triggers an invention by the haptic assistance system. 
Hosseini teaches at Page 8 that the GNSS-free ego-localization relies on recognizing local landmarks that are identified beforehand and saved in descriptors and at Page 77 that the sides of the car in addition to its front must be perceived). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Hosseini-thesis/Gogna’s object recognition of the traffic cones in the environment of the vehicle under tele-operator’s control. One of the ordinary skill in the art would have been motivated to have avoided the obstacles in the environment of the tele-operated vehicle. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over 
A. Hosseini et al., “Enhancing Telepresence during the Teleoperation of Road Vehicles using HMD-based Mixed Reality”, 2016 IEEE Intelligent Vehicles Symposium (IV), Gothenburg, Sweden, June 19-22, 2016, pp. 1366-1373 (hereinafter Hosseini) in view of 
Roy US-Patent No. 11,079,753 (hereinafter Roy); 
Bhanushali et al. US-PGPUB No. 2020/0348665 (hereinafter Bhanushali); 
Rastoll et al. US-PGPUB No. 2020/0192351 (hereinafter Rastoll); 
S. Neumeier, et al., “On the Way to Autonomous Vehicles - Teleoperated Driving”, AmE 2018 - Automotive meets Electronics; 9th GMM-Symposium. VDE, Dortmund, Germany, March 08, 2018, pp. 1–6 (hereinafter Neumeier); 
J. Georg, et al., “Teleoperated Driving, a Key Technology for Automated Driving? Comparison of Actual Test Drives with a Head Mounted Display and Conventional Monitors”, 2018 21st International Conference on Intelligent Transportation Systems (ITSC), Maui, Hawaii, USA, Nov. 4-7, 2018, pp. 3403-3408 (hereinafter Georg); 
R. Cambuzat, et al., “Immersive Teleoperation of the Eye Gaze of Social Robots Assessing Gaze-Contingent Control of Vergence, Yaw and Pitch of Robotic Eyes”, ISR 2018- 50th International Symposium on Robotics, VDE, June 2018, Munich, Germany, pp. 232-239 (hereinafter Cambuzat) and M. Kadavasal, et al., “Sensor Augmented Virtual Reality Based Teleoperation Using Mixed Autonomy”, Journal of Computing and Information Science in Engineering, March 2009, Vol. 9, pp. 014502-1 to 014502-5 (hereinafter Kadavasal). 
Re Claim 21: 
The claim 21 encompasses the same scope of invention as that of the claim 17 except additional claim limitation that the processor generates the image for the display to display the object as the real image, based on that the object is an unclassified object whose classification is not verified. 
Rastoll implicitly teaches that limitation that the processor generates the image for the display to display the object as the real image, based on that the object is an unclassified object whose classification is not verified (Rastoll teaches at Paragraph 0064 that temporary traffic light may not correctly be classified). 
Kadavasal teaches the claim limitation that the processor generates the image for the display to display the object as the real image, based on that the object is an unclassified object whose classification is not verified (Kadavasal teaches at Page 014502-3 that synchronized stereo vision allows the vehicle to identify any object within a stipulated distance….The warning informs the operator about the new (not modelled a priori) object in the travel path along with the distance to the object and its dimensions and coordinate positions in state space). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Kadavasal/Rastoll’s object recognition of the unclassified objects into Hosseini’s remote control of vehicles by the teleoperators to have avoided obstacles in front of the vehicle. One of the ordinary skill in the art would have been motivated to have operated the vehicle in the vicinity of the new object. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613